Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 2016/0008107) in view of Kusch (US 2015/0132716 using the filing date of WO 2013/175018A1 May 27, 2013, which was published on November 28, 2013), and further in view of Watson (US 2015/0272704).
Regarding claims 11-12, and 20, Brunner discloses a method for planning a treatment on a set of teeth of a patient, the planning being based on a representation of mastication movements of the patient in which an upper row of teeth and a lower row of teeth move in relation to one another ([0022]), the method comprising: recording a first data record ([0022], “tooth surface detection means for providing an image of at least part of the tooth surfaces of the dentition”) with a camera system ([0023, “optically detectable by the scanner” an optically detectable scanner is a camera system), the first data record comprising three-dimensional image data ([0022], “3D surface scanner”) of surfaces of an upper jaw which is at least partly toothed and surfaces of a lower jaw which is at least partly toothed ([0013], “entire dental arch”); fitting a bite plate (30) to the patient, the bite plate comprising cured impressions of the upper jaw, cured impressions of the lower jaw, and identifiable markers arranged at least one of at and in the bite plate ([0015], “positive casts or impressions or optical or 3d contrast 
Brunner fail(s) to teach removing the bite plate from the patient before the movement recorder.
However, Kusch teaches use of a bite plate (8) to set a fixed point ([0040]) and then the bite plate is removed and the movements are calculated therefrom ([0040], FIG. 1 shows with the bite plate at the fixed position and FIG. 2 shows the movement after removal therefrom.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Brunner, by requiring removing the bite plate from the patient, as taught by Kusch, for the purpose of allowing free movement of the arches relative to one another.  
Brunner/Kusch fail(s) to teach the recording of the x-ray scan of the bite plate so as to obtain the third data record being performed without exposing the patient to ionizing radiation.
However, Watson teaches using a CT scan (a 3D x-ray) making a set of impressions from the patient and performing a CT scan on only the arch impressions, then following creating a surgical template based on the CT scan of the arch impressions ([0033], such would be taking x-ray 3d data from an object and using the collected data for modeling without exposing the patient to any radiation.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Brunner/Kusch, by requiring recording of the x-ray scan of the bite plate so as to obtain the third data record being performed without exposing the patient to ionizing radiation, as taught by Watson, for the purpose of collecting positional information for patient treatment modeling.
Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 2016/0008107) in view of Kusch (US 2015/0132716), and further in view of Schmitt (2008/0085489), and further in view of Watson (US 2015/0272704) .

Brunner/Kusch/Watson fail(s) to teach (claim 13) wherein the third data record is recorded based on a model comprising the upper jaw and the lower jaw of the patient and the bite plate, the bite plate being inserted between the upper jaw and the lower jaw of the model and the model is a plaster model cast.
However, Schmitt teaches a virtual articulator which includes data from a bite plate and upper and lower jaws (fig. 2, par. 4 ) and the user of a plaster model (par. 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Brunner/Kusch/Watson, by requiring wherein the third data record is recorded based on a model comprising the upper jaw and the lower jaw of the patient and the bite plate, the bite plate being inserted between the upper jaw and the lower jaw of the model and the model being a plaster model, as taught by Schmitt, for the purpose of having a reference point to track each jaw relative to one another (par. 42).
Regarding claim 15, Brunner/Kusch/Watson discloses the claimed invention substantially as claimed as set forth above.
Brunner/Kusch/Watson fail(s) to teach (claim 15) wherein the x-ray scan which is used to record the bite plate or the model comprising the bite plate so as to obtain the third data record is a three-dimensional x-ray scan.
However, Watson teaches using a CT scan (a 3D x-ray) making a set of impressions from the patient and performing a CT scan on only the arch impressions, then following creating a surgical template based on the CT scan of the arch impressions ([0033], such would be taking x-ray 3d data from an object and using the collected data for modeling without exposing the patient to any radiation.).
.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 2016/0008107) in view of Kusch (US 2015/0132716), Watson (US 2015/0272704), in view of Schmitt (2008/0085489), and further in view of Baaske (US 2015/0327967).
Regarding claims 16-17, Brunner/Kusch/Watson/Schmitt discloses the claimed invention substantially as claimed as set forth above.
Brunner/Kusch/Watson/Schmitt fails to disclose wherein the bite plate is surrounded by a metal sheet when recording the third data record via the three-dimensional x-ray scan; wherein the metal sheet comprises a varying thickness.
However, Baaske teaches use of sheet metal strips with a bite fork kit ([0006]) it would have been obvious to one of ordinary skill in the art to adjust the thickness as it is a result effective variable to have different strips to increase the jaw angulation relative to one another to get a desired occlusion from patient to patient. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Brunner/Kusch/Watson/Schmitt, by requiring wherein the bite plate is surrounded by a metal sheet when recording the third data record via the three-dimensional x-ray scan; wherein the metal sheet comprises a varying thickness, as taught by Baaske, for the purpose of providing angular adjustments of the bite plate.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 2016/0008107) in view of Kusch (US 2015/0132716), further in view of Watson (US 2015/0272704) and further in view of Takashi (US 2018/0049855).
Regarding claims 18-19, Brunner/Kusch/Watson discloses the claimed invention substantially as claimed as set forth above.
Brunner further discloses that a holder (portion of 113 that contacts the teeth) of a movement recorder (113) is attached to the lower jaw of the patient ([0041], “mandible”).
Brunner/Kusch/Watson fail(s) to teach the holder being affixed to the lower jaw of the patient via an adhesive bonding; the movement recorder is initially affixed to the holder of the bite plate in a first orientation, the first orientation of the movement recorder being recorded by the detector; the movement recorder is then affixed to the holder which is affixed to the lower jaw of the patient via the adhesive bonding in a second orientation, the second orientation of the movement recorder with the bite plate inserted being recorded by the detector, and the bite plate is then removed to facilitate the mastication movements which are undisturbed.
However, Kusch teaches that a movement recorder (5/6) is initially affixed to a holder (3/4) of the bite plate in a first orientation (as shown in FIG. 1) , the first orientation of the movement recorder being recorded by the detector ([0040]), the movement recorder is then affixed to the holder which is affixed to the lower jaw of the patient in a second orientation (FIG. 2), the second orientation of the movement recorder with the bite plate inserted being recorded by the detector ([0040]), and the bite plate is then removed to facilitate the mastication movements which are undisturbed (FIG. 2 shows 8 being removed to facilitate movement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Brunner/Kusch/Watson, by requiring the movement recorder is initially affixed to the holder of the bite plate in a first orientation, the first orientation of the 
Brunner/Kusch/Watson fail(s) to teach wherein the holder is affixed to the lower jaw of the patient via an adhesive bonding.  
However, Takashi discloses a bite apparatus which is connected to a surface of a tooth via an adhesive bond ([0128]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Brunner/Kusch/Watson, by requiring an adhesive bond to the lower jaw, as taught by Takashi, for the purpose of securing the device in place for fixed recorded movements.
Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive. 
On pages 7-14, applicant argues the amended limitations. However, new art has been provided above to address such limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW S FOLGMANN/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772